

116 S4190 IS: Saline Lake Ecosystems in the Great Basin States Program Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4190IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Merkley (for himself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo authorize the Director of the United States Geological Survey to establish a regional program to assess, monitor, and benefit the hydrology of saline lakes in the Great Basin and the migratory birds and other wildlife dependent on those habitats, and for other purposes.1.Short titleThis Act may be cited as the Saline Lake Ecosystems in the Great Basin States Program Act of 2020.2.Saline Lake Ecosystems in the Great Basin States Assessment and Monitoring Program(a)DefinitionsIn this section:(1)ProgramThe term Program means the Saline Lake Ecosystems in the Great Basin States Assessment and Monitoring Program established under subsection (b).(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey.(b)EstablishmentThe Secretary shall establish a Saline Lake Ecosystems in the Great Basin States Assessment and Monitoring Program to assess and monitor the hydrology of saline lake ecosystems in the Great Basin and the migratory birds and other wildlife that depend on those ecosystems to inform and support coordinated management and conservation actions to benefit those ecosystems, migratory birds, and other wildlife.(c)Work and implementation plan(1)In generalUnder the Program, the Secretary, in coordination with the Director of the United States Fish and Wildlife Service and the entities described in paragraph (2), shall establish a multiyear work and implementation plan to assess, monitor, and conserve saline lake ecosystems in the Great Basin and the migratory birds and other wildlife that depend on those ecosystems.(2)Coordinating entitiesThe entities referred to in paragraph (1) include—(A)Federal, State, Tribal, and local agencies;(B)institutions of higher education;(C)nonprofit organizations; and(D)other local stakeholders.(3)InclusionsThe work and implementation plan established under paragraph (1) shall include—(A)a synthesis of available information, literature, and data, and an assessment of scientific and informational needs, relating to—(i)water quantity, water quality, water use, and water demand;(ii)migratory bird and other wildlife populations, habitats, and ecology; (iii)annual lifecycle needs of migratory birds; and(iv)environmental changes and other stressors, including climatic stressors;(B)a description of how the plan should be implemented to address the scientific and informational needs described in subparagraph (A), including proposed activities, such as monitoring, data infrastructure needs, and development of tools necessary to implement the Program;(C)recommendations and a cost assessment for the implementation of the plan; and(D)such other matters as the Secretary determines to be appropriate.(4)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the work and implementation plan established under paragraph (1). (d)ImplementationThe Secretary shall implement the Program based on the information, findings, and recommendations contained in the work and implementation plan established under subsection (c). (e)Cooperative agreements and grantsUsing such sums as the Secretary considers to be appropriate of amounts made available for each fiscal year under subsection (f), the Secretary may enter into cooperative funding agreements with, or provide grants to, entities described in subsection (c)(2) for the purposes of—(1)participating in developing, or providing information to inform the development of, the work and implementation plan under subsection (c);(2)carrying out assessments and monitoring of water quality, quantity, use, and demand under the Program; and(3)carrying out ecological, biological, and avian assessments and monitoring under the Program. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $5,000,000 for each of fiscal years 2021 through 2026.